DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 07/31/2020, Applicant, on 11/02/2020, amended Claims 1-4, 7-11, 14-18 and 21. Claims 6, 13 and 20 were previously canceled; and Claims 5, 12, 19 and 22-24 are as originally or previously presented, but deemed amended since they depend from amended independent Claims 1, 8 and 15.
Claims 1-5, 7-12, 14-19 and 21-24 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior Claim Objection withdrawn, and new Claim Objection added in light of Applicant’s amendments. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection maintained despite Applicant’s arguments and amendments. 



Claim Objections 

7.	Claim 8 objected to for the following informalities:
Claim 8 recites “each IM messages posted” at lines 27-28, instead of “each IM message[[s]] posted". 
Appropriate correction is required.



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 1-5, 7-12, 14-19 and 21-24 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), medium (manufacture) or system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

10.	Claim 1 recites A method for determining conditions of tasks based on activities associated with the tasks, querying a task system associated with a user to identify a list of one or more tasks associated with the user, wherein identifying the list of one or more tasks associated with the user includes selecting a task to be relevant to the user if the user is an earliest member of a communication channel associated with the task and the user is active, and an owner of the task is not a member of the communication channel; for each of the tasks associated with the user, determining a plurality of information sources associated with the user, obtain one or more calendar events that are associated with the task, determining based on a set of rules whether the task satisfies a predetermined condition in view of information from each of the plurality of information sources, the predetermined condition being at risk of failure to complete, wherein determining that the task satisfies the predetermined condition includes determining whether there was a meeting associated with the task conducted in a past predetermined period of time, the second past predetermined period of time is shorter than the first past predetermined period of time, determining whether a 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as computer-implemented, a database, an email server, an instant messaging (IM) server, A non-transitory machine-readable medium, a processor, a memory coupled to the processor, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Simply adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(f). Further, limitations such as "retrieving, from a database, login credentials for each of the plurality of information sources", "using the retrieved login credentials for each information source to login into 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by MPEP 2106.05(d)(II) and Fig. 9 of the drawings and paragraphs 21 and 54-67 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 4 and 7 are directed to task management. The processes in these Claims, such as determining whether the task expects to be completed within a predetermined period of time; determining whether a number of days since last time the task satisfied the predetermined condition is greater than a third predetermined threshold; and indicating that the task satisfies the predetermined condition as inactive, if the task expects to be completed within the predetermined period of time and the number of days since last time the task satisfied the predetermined condition is greater than the third predetermined threshold; determining whether there is a meeting that has 
Dependent Claims 2, 3 and 5 do not include additional elements, and these claims therefore fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter.
Dependent Claims 9-12, 14, 16-19, and 21-24 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.

Therefore, Claims 1-5, 7-12, 14-19 and 21-24 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

12.	Claims 1, 2, 8, 9, 15, 16 and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication 20160224939 A1 - hereinafter Chen) in view of Mathew (US Patent Application Publication 20050063365 A1 - hereinafter Mathew) in view of Gauger (US Patent Application Publication 20070192155 A1 - hereinafter Gauger).

13.	As per Claim 1, Chen teaches:
A computer-implemented method for determining conditions of tasks based on activities associated with the tasks [reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 183, "Further, the system can prioritize objects based on the frequency of activity for the particular objects and/or based on the topic of the particular object."], the method comprising:
querying a task database system associated with a user to identify a list of one or more tasks associated with the user [reads on: para 102, "The task management system 315 can include multiple modules that can be implemented and/or stored on a server, such as the server 215 described above. .. The task creation database 331 can therefore include data structures that store data received for a plurality of tasks. For example, the task creation database 331 can store an array of the task identifiers 317, task creator entries 319, task recipients entries 321, .."; para 112, "The user management module 359 can analyze information about the users associated with the tasks in order to identify the users that are most active and/or most valuable to the owner and/or operator of the task management system 315."], wherein identifying the list of one or more tasks associated with the user includes 
selecting a task to be relevant to the user if the user is an earliest member of an IM channel associated with the task and the user is active [reads on: para 14, "The method can comprise receiving a message from a task creator." - receiving a message from a task creator is selecting a task to be relevant to the user if the user is an earliest member and the user is active; para 107, "The user interface module 341 can also include a user collaboration module 351. The user collaboration module 351 can be configured to facilitate communication among the one or more task participants associated with the task. For example, in some arrangements, the user collaboration module 351 can include instant electronic messaging systems to allow task participants to communicate with one another in real-time." - instant electronic messaging systems to allow task participants to communicate with one another in real-time is an IM channel associated with the task; para 181, "As described herein, the objects listed in the inbox-outbox interface 1200 may be updated in real-time and shared with other authorized users. .. In some embodiments, the owner of an object (e.g., a task creator or a project leader) can view the aggregate status of all the task participants. For example, the object owner can view what percent of the overall task is completed and/or what percent of task participants have completed their assigned portions of the task."], and 
an owner of the task is not a member of the IM channel [reads on: para 158, "Turning to FIG. 10A, in some embodiments, the task analytics module 374 can present a task analytics dashboard 1000 (e.g., a user interface) to a system user, such as a company manager or executive. .. As explained herein, the task analytics module 374 and the user management module 359 can aggregate large volumes of data about tasks that are performed over time by employees of a particular company, users of an organization, etc. The dashboard 1000 can thereby give managers and executives a high-level view of the company's reach by user, project, and topic." - an executive is an owner of the task is not a member of the IM channel]; 
for each of the tasks associated with the user [reads on: para 113, "For example, in some arrangements, the user management module 359 can analyze task participant information for each task participant or user to determine the number of tasks associated with the task participant or user."],
determining a plurality of information sources associated with the user [reads on: Fig. 6, Cloud 1, Cloud 2, Cloud 3; para 139, "For example, FIG. 6 is a schematic block diagram of a cloud federation 600 including a plurality of clouds 601 and networks 605. As shown in FIG. 6, various embodiments disclosed herein can include a multi-layered network architecture capable of supporting multiple layers of clouds 601, networks 605 and interactions among system users. As shown in FIG. 6, the cloud federation 600 can include Cloud 1, Cloud 2, and Cloud 3. Although only three clouds are shown in FIG. 6, it should be appreciated that any suitable number of clouds 601 may be interconnected by the federation 600. In various embodiments, each cloud 601 can represent numerous interconnected networks 605 within a geopolitical zone. For example, each cloud 601 can provide network communication between and among numerous entities, such as companies, groups of associated companies, organizations, etc. In one embodiment, a particular cloud 601 may include entities associated with a particular country, geographic association, company, organization, or a collection of organizations and companies. For example, Cloud 1 can provide network communication between and among networks 605 that are located in a particular region, such as the North American Zone, while Cloud 2 can provide network communication between and among networks 605 that are located in another region, such as the Asia-Pacific Zone. Cloud 3 may provide network communication between and among networks 605 that are located or associated with a geographic or political entity, such as the European Zone."; para 140, "The cloud federation 600 can manage communications between and among Clouds 1-3 based on various security and access controls established by each cloud 601. For example, the governments or managers of Cloud 1 may require particular security controls that restrict how its users interact with users of other clouds 601. For example, Cloud 1 may only allow users to collaborate on tasks and projects with users within Cloud 1 (e.g., users within North America), or Cloud 3 may restrict collaboration to users that have various types of security or anti-virus software installed. The cloud federation 600 can facilitate communications between entities in different clouds (e.g., users in Clouds 1 and 2) that meet the access requirements or permissions of the participating clouds. In other arrangements, certain entities may require that their data be hosted by a particular local service provider. For example, the countries associated with Cloud 2 may require that all entities within or associated with that countries in the Asia-Pacific Zone participate in tasks over a local host provider."; para 141, "The multi-layered network management module 372 shown in FIG. 3 may manage the interactions among clouds 601 and networks 605. Thus, the cloud federation 600 can provide network communication among multiple clouds that comprise multiple networks."], including an email server [reads on: para 147, "In various embodiments, users create tasks by sending an e-mail message to the server and to the other task participants."], and an instant messaging (IM) server [reads on: para 95, "The task creation packet 213 can also include a server address field 222. The server address field 222 can include a network ID of the server 215."; para 96, "The task creation packet 213 can be implemented in any suitable format. .. In other arrangements, the task creation packet 213 can be implemented in a text message (e.g., an SMS message), .."; para 107, "The user interface module 341 can also include a user collaboration module 351. The user collaboration module 351 can be configured to facilitate communication among the one or more task participants associated with the task. For example, in some arrangements, the user collaboration module 351 can include instant electronic messaging systems to allow task participants to communicate with one another in real-time."], 
retrieving, from a database, login credentials for each of the plurality of information sources [reads on: para 140, as above; para 187, "The method moves to a block 1303 to associate each object with one or more authorized users. For example, a group of users working on a particular task, e.g., a group of task participants, may be associated with the task. Thus, if Users 1, 2, and 3 are collaborating on Task 1, the task management module 327 (e.g., the object management module 346) may associate Users 1, 2, and 3 with Task 1. In various arrangements, authentication procedures may be implemented by the task management module 327 (e.g., the object management module 346) and/or the user management module 359 to manage access to the object."; para 123, "As shown in FIG. 3, the user management module 359 can include a database with a plurality of fields that can store information about the users and/or task participants. For instance, the user management module 359 can include a database with a user ID field 361 that includes the name and/or username of each user that has participated in a task over the task management system 315. Further, the database can have a user address field 363 that lists an e-mail or network ID of the user."], ... 
... querying the email server associated with the user to obtain one or more emails [reads on: para 53, "In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."; para 116, "For example, the user management module 359 can recognize when groups of users, e.g., task participants, are affiliated with one another, such as by being employees of the same company or members of the same organization. In various arrangements, the user management module 359 can recognize affiliated users by processing their e-mail addresses. For instance, if two users share the same e-mail domain (e.g., their e-mail addresses are both listed as "@company.com"), then the user management module 359 may organize the two users into the same user group."] and one or more calendar events that are associated with the task [reads on: para 55, "The webpage may also display a calendar of due dates or milestones for the project, and also allow authorized individuals associated with the task to modify task parameters or add/remove individuals from the task."], ... 
... each IM message posted during a first predetermined past period of time [reads on: para 127, "The illustrated method 400 is depicted from the point of view of a server, such as a server hosting the task management system 315 of FIG. 3, and can be performed at least in part by the task management module 327, the communications module 353, and/or the user management module 359. The method 400 starts at a block 477, in which the task management system 315 receives a message from a task creator. As explained above with respect to FIGS. 2A-2C and 3, the task management system 315 can receive a task creation packet that includes task content data and various fields for enabling processing of the message. In some embodiments, the task creation packet can be implemented in an e-mail message sent by the task creator to the server and to one or more task recipients. In other embodiments, the task creation packet can be implemented in an SMS message, a voice communication, or a video communication."; para 212, "For example, the method 1800 can recognize that the message was sent within 90 days (or other time period) from the latest activity in the existing object."]; ... 
... whether the task satisfies a predetermined condition [reads on: para 23, "A status can be assigned to the new task based on the stage of completion of the new task by the one or more associated users."; para 24, "In addition, the task management module can be programmed to assign a status to the new task based on the stage of completion of the new task by the one or more associated users."] in view of information from each of the plurality of information sources, including the emails, calendar events [reads on: Fig. 6, para 53, para 55, as above], and IM messages associated with the task [reads on: para  127, as above], … 
… wherein determining that the task satisfies the predetermined condition [reads on: paras 23, 24, as above] includes determining whether there was a meeting associated with the task conducted in a second past predetermined period of time, the second past predetermined period of time is shorter than the first past predetermined period of time [reads on: Fig. 12, interface 1200; para 58, "In one embodiment, the system is configured to store party preferences and can thus, for example, predefine deadlines for certain parties. Thus, any email from Bob that starts a new task can automatically be scheduled to be completed within two days."; para 169, "FIG. 12 is a schematic diagram of a user's inbox-outbox interface 1200 (e.g., belonging to User 1 in FIG. 12), in accordance with various embodiments. In various embodiments, it can be advantageous to share tasks, messages, and documents among users of one or more networks. In particular, it can be advantageous to present persistent objects to authorized users (such as task participants), which can be viewed, edited, and presented on the inbox-outbox interface 1200 of each authorized user."; para 176, "In the user inbox-outbox interface 1200 of FIG. 12, all the objects associated with User 1 are displayed, as the "show-all" option 1205 is selected. In some arrangements, the inbox-outbox interface 1200 can include an object field 1209, an object type field 1211, an object content field 1213, a status field 1215, and a due date field 1217. For example, in the first line illustrated in the interface 1200 of FIG. 12, "Task 1" is the name of the object listed in the object field 1209. The object type field 1211 indicates that Task 1 is a task, and the object content field 1213 describes the task content, e.g., the task information, which for Task 1 includes meeting with Vendor to discuss their sales strategy for a particular product. The status field 1215 indicates that Task 1 has been completed by "You," e.g., by User 1. The due date field 1217 indicates that the due date is Jan. 5, 2013."], determining whether a number of days since a last meeting of the task was conducted is greater than a first predetermined threshold [reads on: para 176, as above; para 183, "In other arrangements, the objects listed in the interface 1200 may be sorted by due date field 1217 such that upcoming due dates appear near the top of the interface 1200 and that due dates coming later appear nearer the bottom of the interface 1200. The order listed in FIG. 12 corresponds to one example in which the objects are listed according to due date field 1217."; para 184, "By allowing authorized users to sort objects in the inbox-outbox interface 1200, the task management module 327 can enable users to see which items require their immediate attention and which items may be deferred to a later date." - deferring items to a later date is determining whether a number of days since a last meeting of the task was conducted is greater than a first predetermined threshold], ... 
... when there was a meeting associated with the task conducted in the second past predetermined period of time [reads on: Fig. 12, para 58, para 176, as above] and the number of days since the last meeting of the task was conducted is greater than the first predetermined threshold [reads on: paras 176, 184, 212, as above]; and in response to determining that the task satisfies the predetermined condition [reads on: paras 23, 24, as above], generating a message indicating the task is in the predetermined condition [reads on: para 52, "The system can employ a user interface to share documents among task participants and can ensure that task participants are accountable for tasks that they are assigned to complete."; para 53, "For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."; para 56, "It should also be realized that the task management system is not limited to only communicating to parties through a web interface or electronic chat room, and that certain parties could indicate within the system that they prefer to be notified of new task messages or changes by way of email, text or other mode of communication."]; classifying the tasks into a plurality of groups based on the predetermined conditions that the tasks are in, each group associated with one of the predetermined conditions [reads on: para 59, "In addition, embodiments of the system include a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. For example, a manager can review status reports indicating all those employees under his management and determine which employee is completing their tasks on time, which employees are completing their tasks within several days of the deadline, and which employees are habitually late in completing assignments. Because the task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task, the system can generate management reports that are very useful in managing the work requirements for each employee."]; generating a notification message for each of the plurality of groups, the notification message describing the predetermined condition associated with the group [reads on: para 55, "After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task. For example, the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email."; para 61, "In various embodiments, the task management system can facilitate task collaborations in a multi-layered network environment. For example, in a first layer, the system can enable collaboration on tasks within a particular user group or department of a company, such as the company's engineering group. In various embodiments, a company or organization can be a user group. In a second layer, the system can enable collaboration across user groups or departments within the company. In a third layer, the system can facilitate communications and collaborations among users in different companies or organizations. The system may also regulate communications and collaborations between different groups of companies, such as groups of companies within various geographic or political divisions. For example, access controls can be established to facilitate task collaborations between users associated with organizations in different countries."]; transmitting the notification for each group to a predetermined destination [reads on: para 61, "The system may also regulate communications and collaborations between different groups of companies, such as groups of companies within various geographic or political divisions. For example, access controls can be established to facilitate task collaborations between users associated with organizations in different countries."].
Chen does not explicitly teach, but Mathew teaches: 
... using the retrieved login credentials for each information source to login into the information source to retrieve information from the information source [Mathew reads on: para 81, "Once a meta-document has been created, several options are available for delivery of the meta-document. One option involves the transfer of the meta-document to a secure but accessible data storage area (e.g., such as an FTP or Web site) where security information such as a password specific to the document transfer is needed to access the document. The sender of the message may create the password or have it automatically generated as soon as the document is sent. If so desired, the sender may also request that the system automatically provide the password to the recipient (e.g., via an email, text or voice message). .. Once the recipient accesses the file and downloads it successfully, in one embodiment, an electronic receipt notification is automatically transmitted to the sender."], including ... 
... querying the instant messaging (IM) server associated with the user [reads on: Fig. 1, Message Management Platform 120; Fig. 2, WorkSpace System Server(s) 215, Additional Messaging Servers (Optional) 220; para 62, "The WorkSpace system also allows users to communicate with both system users and users external to the system. In one embodiment of the WorkSpace system, users can send, receive, and forward instant messages ("IM")."; para 222, "FIG. llc illustrates an exemplary GUI for entering keyword criteria. A plurality of keywords may be entered in a plurality of data fields 1122 which may be joined together by AND, OR, and NOT operands selected via drop-down menus 1121. A second set of drop-down menus 1123 allow users to specify whether the criteria should include the entire keyword phrase or only portions of the phrase (e.g., any single word included in the phrase)."] to identify a plurality of IM channels, each IM channel having the user as a member, identifying an IM channel from the plurality of IM channels, wherein the identified IM channel was specifically created to exchange messages concerning the task amongst members of the IM channel [reads on: para 48, "A system is described below that contains communications, message management, and document management functions as well as applications utilizing these functions. It is a user portal to communications, message management, and document management functions. It is also a tool that enables advanced communications, message management, and document management. This system will be referred to herein as the "WorkSpace" system. As shown in FIG. 1, the WorkSpace system contains a communications management platform 110 that is connected to both public and private telephone and data networks 140. The communications management platform is integrated with a message management platform 120 that is connected to the same telephone and data networks 140 as well as to a document and database management platform 130. .. Finally, although not shown explicitly, a WorkSpace system may also contain process- or situation-specific applications that incorporate various communications, message management, and document management tasks."; para 49, "As a portal, the WorkSpace system acts as the entry point for the important tasks handled by many individuals during the course of a day: (1) communications; (2) message management; and (3) document management."; para 119, "IM history agent-provides a history of received/sent instant messages."; para 405, "Through the use of a pseudo Internet address for text messaging, all text messages that are sent to a user arrive in a WorkSpace system and the message is then sent to the specified true text messaging Internet address. .. Only text messages as defined by the user (e.g., from people at work and marked urgent) reach the user's actual text messaging device."; para 406, "Similar to most IM filters today, only those users 3230 whom the user permits would know that the user is online and available for instant messaging."], and obtaining IM messages from the identified IM channels [reads on: para 92, "Thus, some of the concepts discussed herein relate to functionalities embedded within and processes enabled by WorkSpace software. The software consists of executable code that performs various functions contained within various modules. It also consists of various databases that are essential to the performance of the executable software code. The exemplary modules illustrated in FIG. 7 include system access, security and administrative modules 701 for providing access, security and network administration functions (e.g., such as user authentication, encryption, and authorization, as described herein); real time communication modules 702 and non-real time communication modules 703 for providing the various real time and non-real time communication techniques described herein; communications, message, and document filtering modules 704 for providing the various rule-based filtering techniques described herein; media conversion modules 705 for converting between different types of communications media (e.g., voicemail to email conversion); communications, message and document routing modules 710 for performing various document and message routing functions described herein; message and document storage modules 707 for performing message/document storage functions; message and document access and management modules 708 and 709, respectively, for providing various message and document management functions described herein; account and system management modules 706 for providing end users and administrators with account management capabilities described herein; personal information management modules 711 for management of contacts, calendar items (events, tasks, alerts), and other user-specific information; and search and retrieval modules 712 for providing the search and message/document retrieval capabilities described herein."], ... 
... determining based on a set of rules [reads on: para 92, as above - user authentication, encryption for system access are rules; para 102, "As an illustration, suppose that an instant message is sent to a WorkSpace system user. In one embodiment, this message arrives at an agent managed by the session manager agent 807 that handles instant messaging. The session manager agent 807 may invoke some rule-based filters to decide how to process this message."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen to incorporate the teachings of Mathew in the same field of endeavor of task management to include using the retrieved login credentials for each information source to login into the information source to retrieve information from the information source, including querying the instant messaging (IM) server associated with the user to identify a plurality of IM channels, each IM channel having the user as a member, identifying an IM channel from the plurality of IM channels, wherein the identified IM channel was specifically created to exchange messages concerning the task amongst members of the IM channel, and obtaining IM messages from the identified IM channels, determining based on a set of rules. The motivation for doing this would have been to improve the task management of Chen by efficiently managing communications. See Mathew, Abstract, "A system is described for processing messages and calls comprising: a plurality of filtering modules to apply a corresponding plurality of rule sets in succession to filter incoming and/or outgoing electronic messages ..".
Chen in view of Mathew does not explicitly teach, but Gauger teaches: 
... the predetermined condition being at risk of failure to complete [reads on: para 160, "The task manager information module displays information in such a way that team members may use it in a visual management style. For instance, for individual and list displays, tasks carrying multiplicities of color coding, such as red to indicate that a task is either late or the progress has fallen behind schedule without a recovery plan. Yellow to indicate that a task is behind schedule or has not started on time, but there is a recovery plan in place, but not yet executed. Green to indicate that a task is on time or is not yet scheduled to begin. Purple to indicate that a task is completed. Blue to indicate that a task has been cancelled."- red to indicate that a task is either late or the progress has fallen behind schedule without a recovery plan is the predetermined condition being at risk of failure to complete], ... 
... determining that the task lacks future meetings [reads on: Fig. 16, Meeting Center, Delete; para 166, "The edit task information button will invoke the create/edit form for that particular task. .. The view related issues/meetings buttons invokes the list of issues and meetings to which that task is related. Double clicking will display a detailed record of that issue or the meeting minutes. This button is "greyed out" in the event that there is no relation to issues or meetings."; para 176, "The meeting center information module is an information area where team members can schedule, define, record, and attend meetings as well as view the resulting meeting reports. This information module automates many of the repetitive and mundane activities surrounding most meetings."; para 177, "Meetings are created through the information module operators shown in FIG. 16 which generates a form shown in FIG. 17 and takes place as physical meetings, phone meetings, on-line meetings, or combinations thereof. Once created, team members may access information through the meeting center information operators shown in FIG. 16. Within these areas, team members can attend meetings and take meeting notes; both personal and group records."; para 192, "The change view button is reserved for the designated online meeting coordinator. This person controls the view of the participant's screens. Depressing this button will invoke screen displaying choices for view presentation including meeting documents, recent documents submittals by meeting participants and meeting agenda."; para 194, "A delete button enables a user with privileges to delete the meeting plan entirely. A window will appear for confirmation of this deletion. Finally, if a user has privileges to do so, an archive window will appear allowing the user to move the meeting planned and its minutes to the archive data structure. A confirmation window will then appear." - deleting the meeting plan entirely is determining that the task lacks future meetings], ... 


14.	As per Claim 2, Chen in view of Mathew in view of Gauger teaches:
The method of claim 1, wherein querying a task database system associated with a user to identify a list of one or more tasks associated with the user [as above] further comprises:
Chen further teaches: 
selecting a task to be relevant to the user if the user is an owner of the task [reads on: para 14, "The method can comprise receiving a message from a task creator."; para 181, "As described herein, the objects listed in the inbox-outbox interface 1200 may be updated in real-time and shared with other authorized users. .. In some embodiments, the owner of an object (e.g., a task creator or a project leader) can view the aggregate status of all the task participants. For example, the object owner can view what percent of the overall task is completed and/or what percent of task participants have completed their assigned portions of the task." - receiving a message from a task creator is selecting a task to be relevant to the user if the user is an owner of the task].

15.	Claim 6 canceled.


A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of determining a condition of tasks [reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 12, "In yet another embodiment, a system having one or more processors and configured for managing tasks is disclosed."; para 16, "The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator."], the operations comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

17.	As per Claim 9, Chen in view of Mathew in view of Gauger teaches:
The machine-readable medium of claim 8 [as above], 
The remainder of the claim rejected under the same rationale as Claim 2 above.

18.	Claim 13 canceled.

19.	As per Claim 15, Chen teaches:
A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations [reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 10, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed. The method can include storing a task in a memory device of the one or more computer systems."; para 16, "The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator."], the operations including 
The remainder of the claim rejected under the same rationale as Claim 1 above.

20.	As per Claim 16, Chen in view of Mathew in view of Gauger teaches:
The system of claim 15 [as above], 
The remainder of the claim rejected under the same rationale as Claim 2 above.

21.	Claim 20 canceled.

22.	As per Claim 22, Chen in view of Mathew in view of Gauger teaches:
The method of claim 1, wherein the IM channel [as above, Claim 1] is 
Chen does not explicitly teach, but Mathew further teaches: 
an IM group chat [reads on: para 62, "In one embodiment of the WorkSpace system, users can send, receive, and forward instant messages ("IM"). They can also make and receive audio phone calls and video phone calls as well as forward such calls to destinations both within and external to the WorkSpace system. They may also participate in audio conferences, video conferences, Web conferences, group chat, and various combinations of these and other collaborative communication schemes."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger to incorporate the further 

23.	As per Claim 23, Chen in view of Mathew in view of Gauger teaches:
The method of claim 1, wherein the task is determined to be associated with the user if the task [as above, Claim 1] includes 
Chen does not explicitly teach, but Mathew further teaches: 
one IM channel with the user as a member [reads on: para 211, "As mentioned above, one embodiment of the WorkSpace system employs a variety of rule-based techniques for managing communication channels, messages and documents."; para 62, "In one embodiment of the WorkSpace system, users can send, receive, and forward instant messages ("IM").].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger to incorporate the further teachings of Mathew in the same field of endeavor of task management to include one IM channel with the user as a member. The motivation for doing this would have been to improve the task management of Chen in view of Mathew in view of Gauger by efficiently managing tasks. 

24.	As per Claim 24, Chen in view of Mathew in view of Gauger teaches:
The system of claim 15, wherein the IM channel [as above] is 
The remainder of the claim rejected under the same rationale as Claim 22 above.

s 3-5, 7, 10-12, 14, 17-19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mathew in view of Gauger in further view of Generous et al. (US Patent Application Publication 20020165739 A1 - hereinafter Generous).

26.	As per Claim 3, Chen in view of Mathew in view of Gauger teaches:
The method of claim 1, wherein determining whether the task satisfies a predetermined condition in view of information from each of the plurality of information sources [as above, Claim 1] comprises:
Chen further teaches: 
determining whether a number of days since last time the task was updated is greater than a first predetermined threshold [reads on: para 183, "In various embodiments, the task management system can automatically recognize and sort objects (e.g., tasks, etc.) according to status and/or due date. For example, the task management system 315 can recognize items that are coming due soon (e.g., due today, next week, past due, etc.)" - sort objects (e.g., tasks, etc.) according to status and/or due date is determining whether a number of days since last time the task was updated is greater than a first predetermined threshold]; ...
... if the number of days since last time the task was updated is greater than the first predetermined threshold [reads on: para 183, as above - past due is if the number of days since last time the task was updated is greater than the first predetermined threshold] and ...
Chen in view of Mathew in view of Gauger does not explicitly teach, but Generous teaches: 
... determining whether a number of days since a last message was posted in an IM channel associated with the task is greater than a second predetermined threshold [GENEROUS reads on: para 9, "Alternate "Delivery Agents" are provided for delivering messages to a recipient via alternate paths, such as e-mail, pager, voice, FAX, or instant message. A "Message Rollover" or "Message Roaming" function is provided for sending a message to a recipient using alternate e-mail addresses or message delivery agents if the primary delivery agent fails to deliver the message or the message is not acknowledged within a pre-determined amount of time." - if the primary delivery agent fails to deliver the message or the message is not acknowledged within a pre-determined amount of time is determining whether a number of days since a last message was posted in an IM channel associated with the task is greater than a second predetermined threshold; para 886, "There is only one view in the presentation panel in the Status Report screen that provides the status info on the submissions which are still in process or have already been completed but less than 3 days old."]; and 
indicating that the task satisfies the predetermined condition as inactive [reads on: para 8, "In a preferred embodiment, the invention provides a high-performance message distribution engine for delivering large volumes of customized messages via multiple delivery channels, tracking message queuing and delivery status, tracking message access by recipients, performing automatic alternate delivery of messages upon encountering errors, performing automatic alternate delivery of messages when recipient fails to read the message within a pre-configured amount of time, .."; para 65, "Time Lapse: message must be read within a certain time frame or it becomes unavailable (ala 'shredded' metaphor)" - message must be read within a certain time frame or it becomes unavailable is indicating that the task satisfies the predetermined condition as inactive], ...
... the number of days since a last message was posted in an IM channel associated with the task is greater than the second predetermined threshold [reads on: para 9, para 44, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger to incorporate the teachings of Generous in the same field of endeavor of task management to include determining 

27.	As per Claim 4, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The method of claim 3 [as above], further comprising:
Chen further teaches: 
determining whether the task expects to be completed within a predetermined period of time [reads on: para 54, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task."]; ...
... if the task expects to be completed within the predetermined period of time [reads on: para 54, as above] and ... 
Chen in view of Mathew in view of Gauger does not explicitly teach, but Generous further teaches: 
... determining whether a number of days since last time the task satisfied the predetermined condition is greater than a third predetermined threshold [reads on: para 44, "All messages within a single submission preferably have one and the same associated expiration time. The default expiration time for the system may be set at, e.g., three days from the time of scheduled delivery."]; and 
indicating that the task satisfies the predetermined condition as inactive [reads on: para 8, para 65, as above], ... 
... the number of days since last time the task satisfied the predetermined condition is greater than the third predetermined threshold [reads on: para 44, as above]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger in view of Generous to incorporate the further teachings of Generous in the same field of endeavor of task management to include determining whether a number of days since last time the task satisfied the predetermined condition is greater than a third predetermined threshold; and indicating that the task satisfies the predetermined condition as inactive. The motivation for doing this would have been to improve the task management of Chen in view of Mathew in view of Gauger by efficiently managing tasks. 

28.	As per Claim 5, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The method of claim 4, further comprising determining whether the IM channel associated with the task [as above]
Chen further teaches: 
includes a member other than an owner of the task [reads on: para 23, "In one embodiment, a computer-implemented method for managing tasks is disclosed. The method can comprise identifying a new task to be shared by a plurality of users in a computer memory."; para 52, "When a project needs to be completed, embodiments of the invention can automatically setup and schedule multiple tasks between users. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule."; para 53, "For example, a user Bob may wish to schedule a task to be completed by Alice and Mary."], 
wherein the task is categorized as inactive if the IM channel includes a member other than an owner of the task [reads on: para 68, "In addition, tasks may be presented in a user's inbox-outbox interface. For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1 's outbox and in User 2' s inbox. .. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. .. A completed task may be  task that has been fully performed by the task participants." - Task 1 that is created by User 1 and assigned to User 2, and a completed task may be [a] task that has been fully performed by the task participants is wherein the task is categorized as inactive if the IM channel includes a member other than an owner of the task].

29.	Claim 6 canceled.

30.	As per Claim 7, Chen in view of Mathew in view of Gauger teaches:
The method of claim 1 [as above], further comprising:
Chen further teaches: 
... the number of days since last time the task satisfied the predetermined condition [reads on: para 183, as above] ...
Chen in view of Mathew does not explicitly teach, but Gauger further teaches: 
determining whether there is a meeting that has been scheduled in a future predetermined period of time [reads on: para 180, "The meeting and function operator, when opened, generates a view which displays the same information as the scheduled meetings operator, but only for meetings which are scheduled to begin in the next fifteen minutes or other preset time period, or are already in progress."]; ...
... indicating that the task satisfies the predetermined condition as lack of future meetings, if there is no meeting scheduled in the future predetermined period of time [reads on: Fig. 16, paras 166, 176, 177, 192, 194, as above, Claim 1] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger to incorporate the further teachings of Gauger in the same field of endeavor of task management to include determining whether there is a meeting that has been scheduled in a future predetermined period of time; indicating that the task satisfies the predetermined condition as lack of future meetings, if there is no meeting scheduled in the future predetermined period of time. The motivation for doing this would have been to improve the task management of Chen in view of Mathew in view of Gauger by efficiently managing tasks. 
Chen in view of Mathew in view of Gauger does not explicitly teach, but Generous teaches: 
... determining whether a number of days since last time the task satisfied the predetermined condition is greater than a second predetermined threshold [reads on: para 44, as above]; and ...
... is greater than the second predetermined threshold [reads on: para 44, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Mathew in view of Gauger to incorporate the teachings of Generous in the same field of endeavor of task management to include determining whether a number of days since last time the task satisfied the predetermined condition is greater than a second predetermined threshold. The motivation for doing this would have been to improve the task management of Chen in view of Mathew in view of Gauger by efficiently managing tasks. 

31.	As per Claim 10, Chen in view of Mathew in view of Gauger teaches:
The machine-readable medium of claim 8 [as above], 
The remainder of the claim rejected under the same rationale as Claim 3 above.

32.	As per Claim 11, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The machine-readable medium of claim 10 [as above], 
The remainder of the claim rejected under the same rationale as Claim 4 above.

33.	As per Claim 12, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The machine-readable medium of claim 11 [as above], 
The remainder of the claim rejected under the same rationale as Claim 5 above.

34.	Claim 13 canceled.

35.	As per Claim 14, Chen in view of Mathew in view of Gauger teaches:
The machine-readable medium of claim 8 [as above], 
The remainder of the claim rejected under the same rationale as Claim 7 above.


The system of claim 15 [as above], 
The remainder of the claim rejected under the same rationale as Claim 3 above.

37.	As per Claim 18, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The system of claim 17 [as above], 
The remainder of the claim rejected under the same rationale as Claim 4 above.

38.	As per Claim 19, Chen in view of Mathew in view of Gauger in view of Generous teaches:
The system of claim 18 [as above], 
The remainder of the claim rejected under the same rationale as Claim 5 above.

39.	Claim 20 canceled. 

40.	As per Claim 21, Chen in view of Mathew in view of Gauger teaches:
The system of claim 15 [as above], 
The remainder of the claim rejected under the same rationale as Claim 7 above.


Response to Arguments

41.	Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

42.	Applicant argues (at pp. 18-19) that at step 2A of the analysis, the claimed invention is a practical application of the abstract idea under the 2019 PEG because it improves a technology area or technical field of managing a communication platform, and is thus patent eligible under 35 U.S.C. 101. Applicant further argues that the claims recite an inventive concept at step 2B (at p. 21).
Examiner respectfully disagrees, and notes that novelty does not necessarily equate with patent-eligibility, as pointed out by the Court in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014) (“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. ... We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.") - and as noted by Applicant at p.21 of the arguments. The claims of the instant application are directed to an abstract idea of managing tasks, which is a business process that clearly falls under the category of Certain Methods of Organizing Human Activity (as explained at paragraph 10 above in this Office Action) at step 2A, Prong 1. At Prong 2, the claim limitations are not indicative of integration into a practical application because they are mere instructions to implement the abstract idea on a computer - see MPEP 2106.05(f). Similar considerations apply at step 2B - the additional elements are merely those of a generic computer, and the claims as a whole therefore do not amount to significantly more than the abstract idea.


Examiner respectfully disagrees, and notes that all three of the above assertions are incorrect in light of the explanations given at paragraph 10 above in this Office Action which are in accord with the 2019 PEG with regard to the rejection under 35 U.S.C. 101.

44.	Applicant further argues (at pp. 25-26) that neither Mathew nor Gauger teaches the amended limitation "the predetermined condition being at risk of failure to complete".
Examiner respectfully disagrees, and notes that the relevant claim language is clearly taught by Gauger under Broadest Reasonable Interpretation at paragraph 160 in particular (a task being either late or progress falling behind schedule without a recovery plan is the predetermined condition being at risk of failure to complete). 

45.	Applicant also argues (at p. 27) that Chen does not disclose that "the user is an earliest member of an IM channel associated with the task and the user is active".
Examiner respectfully disagrees. Chen clearly teaches this limitation at paragraphs 14 (the creator of a task is the earliest member, receiving a message from the creator of the task is an indication that the user is active) and 107 (using real-time electronic messaging teaches an IM channel) under Broadest Reasonable Interpretation.  



Conclusion

46.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

47.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cohen et al. (US Patent Number US 7,881,957 B1) describes a system and method for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks.
Moisa et al. (US Patent Publication US 20040030992 A1) describes a system and method for management of a virtual enterprise, including communications, project and workflow management.
Nguyen et al. (US Patent Publication US 20120278117 A1) describes a system and method for task management for a plurality of team members.
Jothilingam et al. (US Patent Publication US 20170193349 A1) describes a system and method for managing tasks in an electronic communications environment.

48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623